Citation Nr: 0736117	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-14 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected intervertebral disc disease of 
the lumbar spine.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of right foot/ankle 
injury.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected left shoulder bursitis.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to May 
1962, and from August 1962 to May 1989.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The veteran had requested a hearing before a Veterans Law 
Judge at the RO (Travel Board hearing), which hearing was 
scheduled for August 24, 2005; however, in August 2005 and 
prior to the hearing, the veteran wrote to request that the 
hearing be cancelled. 


FINDINGS OF FACT

1.  The veteran's service-connected intervertebral disc 
disease of the lumbar spine more nearly approximates moderate 
intervertebral disc syndrome with recurring attacks; and does 
not more nearly approximate severe intervertebral disc 
syndrome with recurring attacks.

2.  For the period from September 23, 2002, the veteran's 
service-connected intervertebral disc disease of the lumbar 
spine has not manifested incapacitating episodes that more 
nearly approximate a total duration of at least 4 weeks 
during the past 12 months. 

3.  For the period from September 26, 2003, the veteran's 
service-connected intervertebral disc disease of the lumbar 
spine has not manifested forward flexion of the thoracolumbar 
spine of 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.

4.  The veteran's service-connected residuals of right 
foot/ankle injury have not manifested more than moderate 
disability of the right foot; have not more nearly 
approximated moderately severe symptoms of right foot 
disability; and have not resulted in marked limitation of 
motion of the right ankle.

5.  The veteran's service-connected left shoulder bursitis 
has not manifested symptoms that more nearly approximate 
limitation of motion of the arm at the shoulder level, even 
with considerations of painful motion; impairment of the 
humerus of malunion with moderate deformity; recurrent 
dislocation of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at the shoulder level; 
nonunion of the clavicle or scapula with loose movement; or 
dislocation of the clavicle or scapula

6.  The veteran's service-connected disabilities include 
intervertebral disc disease of the lumbar spine, rated as 20 
percent disabling; renal stones, rated as 10 percent 
disabling; left shoulder bursitis, rated as 10 percent 
disabling; residuals of right foot/ankle injury, rated as 10 
percent disabling; renal cysts, rated as 0 percent disabling; 
and spondylosis of the thoracic spine, rated as 0 percent 
disabling.  The combined service-connected disability rating 
is 40 percent..

7.  The veteran has a high school education and he last 
worked for an auto parts store in June 2002.

8.  The veteran's service-connected disabilities are not of 
such severity as to render him unable to obtain or maintain 
substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the veteran's service-connected intervertebral 
disc disease of the lumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5243 (2007); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293 (in effect prior to September 23, 2002).

2.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected residuals of 
right foot/ankle injury have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Code 5284 (2007). 

3.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected left shoulder 
bursitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5019-5003, 5019-5201, 5019-5202, 5019-5203 (2007). 

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b), 3.340, 3.341, 4.15, 4.16, 
4.18 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VA notice and duty to assist letters dated in October 2002 
(rating lumbar spine) and November 2002 (rating right ankle, 
rating left shoulder, TDIU) satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  These 
letters informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
advised the appellant that he could send in any evidence in 
his possession that pertains to the claims.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  VA medical records, VA compensation 
examination reports and medical opinions, and lay statements 
have been associated with the record.  The Board finds that 
VA has obtained, or made reasonable efforts to obtain, all 
evidence that might be relevant to the issues on appeal, and 
that VA has satisfied the duty to assist.   

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements and arguments presented 
by the representative organization.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  In view of the number 
of atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of  primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Increased Rating for Lumbar Spine Disability

On September 16, 2002, VA received the veteran's claim for 
increased rating (in excess of 20 percent) for service-
connected intervertebral disc disease of the lumbar spine.  
The veteran contends that his service-connected 
intervertebral disc disease of the lumbar spine is of such 
severity to warrant a disability rating in excess of 20 
percent.  The veteran contends that his low back disability 
has worsened since the last evaluation.  

The service-connected intervertebral disc disease of the 
lumbar spine has been rated under Diagnostic Code 5293.  
Diagnostic Code 5293 that was in effect at the time the 
veteran filed the claim for increased rating, and was in 
effect prior to September 23, 2002, provided a 20 percent 
rating for moderate intervertebral disc syndrome with 
recurring attacks; a 40 percent rating for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief; and a 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a.

During the pendency of the current claim for increased 
rating, on September 23, 2002, the criteria for rating 
intervertebral disc syndrome was revised.  From September 23, 
2002, Diagnostic Code 5243 provides a 20 percent disability 
rating for intervertebral disc syndrome that manifests 
incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months; and 
a 40 percent disability rating for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a.

During the pendency of the current claim for increased 
rating, on September 26, 2003, the criteria for rating 
disabilities of the spine was again revised.  The revised 
criteria provided that intervertebral disc syndrome was to be 
rated using Diagnostic Code 5243 under either The General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  

The General Rating Formula for Diseases and Injuries of the 
Spine (in effect from September 26, 2003) provides that such 
a disability of the thoracolumbar spine is to be rated as 
follows: a 20 percent rating for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is for forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 20 percent rating for 
incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months; and 
a 40 percent rating for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  38 C.F.R. § 4.71a.

The Board finds that, in this veteran's case, neither the old 
rating criteria under Diagnostic Code 5293 that was in effect 
prior to September 23, 2002 nor the new rating criteria is 
more favorable to the veteran because neither provides a 
basis for a higher disability rating than 20 percent.

A previous May 1999 VA spine examination report reflects the 
veteran's reports of a herniated disc, left sciatica, 
constant low back pain, and functional limitations with 
lifting.  Clinical findings included full ranges of motion of 
the lumbar spine.  Previous X-rays were indicated to show 
degenerative arthritis, osteophytes, and narrowing at L5-S1.  
Magnetic resonance imaging (MRI) revealed minimal herniation 
of the left disc space at L5-S1 that caused left leg 
sciatica.

A March 2003 VA spine examination report conducted following 
the veteran's claim for increased rating reflects the 
veteran's reports of daily and radiating back pain that 
requires him to stop and rest, stiffness of the back in the 
mornings and with extended sitting, with flare-ups of back 
pain directly related to activity.  Clinical findings 
included that the veteran appeared uncomfortable; tenderness 
to palpation; lumbar flexion to 70 degrees (as limited by 
pain), and combined ranges of motion of 144 degrees (as 
limited by pain).  X-ray findings included disc space 
narrowing at the L5-S1 level and minimal disc space narrowing 
at L4-L5.  The diagnosis was degenerative changes of the 
lumbosacral spine, and spondylosis of the lower dorsal spine 
with marginal osteophytes.  

VA outpatient treatment records dated from 2000 to 2002 
reflect reports of left lower back pain and hip pain that 
radiated, with posterior herniation at L5-S1.  

After a review of the evidence, the Board finds that the 
veteran's service-connected intervertebral disc disease of 
the lumbar spine more nearly approximates moderate 
intervertebral disc syndrome with recurring attacks, as 
contemplated by a 20 percent disability rating under 
Diagnostic Code 5293 in effect prior to September 23, 2002. 
The veteran's flare-ups associated with his thoracolumbar 
spine disability approximate recurring attacks contemplated 
by a 20 percent disability rating.  The evidence does not 
show that the veteran's service-connected intervertebral disc 
disease of the lumbar spine has more nearly approximated 
severe intervertebral disc syndrome with recurring attacks, 
as required for a 40 percent disability rating under 
Diagnostic Code 5293 in effect prior to September 23, 2002.  

The Board also finds that, for the period of claim from 
September 23, 2002, the veteran's service-connected 
intervertebral disc disease of the lumbar spine has not 
manifested incapacitating episodes having a total duration of 
at least 4 weeks during the past 12 months, as required for a 
40 percent disability rating under Diagnostic Code 5293 in 
effect from September 23, 2002.  The evidence shows that the 
veteran experiences flare-ups of back pain that include 
episodes of radiating back pain that requires him to stop and 
rest, but the evidence does not show that these episodes are 
incapacitating.  Note 1 to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes defines incapacitating episodes as a period of 
acute signs and symptoms that requires bed rest prescribed 
by a physician and treatment by a physician.  

The Board further finds that, for the period from September 
26, 2003, the veteran's service-connected intervertebral disc 
disease of the lumbar spine has not manifested forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  The 
evidence shows that the veteran has lumbar flexion to 70 
degrees (as limited by pain) and combined ranges of motion of 
144 degrees (as limited by pain), which reflects ranges of 
motion much better than the criteria for a higher rating.  
The clinical findings of tenderness or guarding, even if 
shown to affect the veteran's gait or spinal contour, would 
only meet the criteria for a 20 percent disability rating. 

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for an increased 
disability rating in excess of 20 percent for service-
connected intervertebral disc disease of the lumbar spine; 
the claim must be denied; and the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.  

Increased Rating for Residuals of Right Foot/Ankle Injury

The service-connected residuals of right foot/ankle injury 
have been rated as 10 percent disabling under Diagnostic Code 
5284.  The veteran contends generally that he wants an 
increased rating for this disability.  

Diagnostic Code 5284 provides a 10 percent disability rating 
for moderate foot injuries; a 20 percent disability rating 
for moderately severe foot injuries; and a 30 percent 
disability rating for severe foot injuries.  38 C.F.R. 
§ 4.71a. 

Previous May 1999 VA feet and joints examination reports 
reflect the veteran's reports of constant right ankle pain 
with discomfort with prolonged walking, and complaints of 
right ankle pain but no complaints of right foot symptoms.  
Clinical findings included full ranges of motion of the right 
ankle (20 degrees in dorsiflexion and 45 degrees in plantar 
flexion).  X-rays of the right ankle showed cystic 
degenerative changes indicative of old trauma, but no sign of 
arthritis.

A November 2002 VA joints examination report reflects the 
veteran's reports of daily right ankle pain.  Clinical 
findings included full ranges of motion of the right ankle, 
and no evidence of pain or tenderness, with unremarkable 
right ankle X-ray.  

After a review of the evidence, the Board finds that the 
symptoms associated with the veteran's service-connected 
residuals of right foot/ankle injury more nearly approximate 
a moderate foot injury, as contemplated by a 10 percent 
disability rating under Diagnostic Code 5284.  38 C.F.R. 
§ 4.71a.  

The Board also finds that the symptoms associated with the 
service-connected right ankle/foot disability do not more 
nearly approximate moderately severe symptoms of right foot 
disability, as required for a 20 percent disability rating 
under Diagnostic Code 5284.  38 C.F.R. § 4.71a.  The Board 
also finds that a disability rating in excess of 10 percent 
is not warranted under Diagnostic Code 5271 because the 
evidence shows that the veteran has full ranges of motion of 
the right ankle on clinical measure, and not more than 
moderate limitation of motion of the right ankle is shown 
even with consideration of additional limitation of motion 
due to painful motion of the right ankle.  38 C.F.R. § 4.71, 
Plate II (full ranges of ankle motion are 20 degrees in 
dorsiflexion and 45 degrees in plantar flexion).  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the veteran's claim for an increased disability 
rating in excess of 10 percent for service-connected 
residuals of right foot/ankle injury; the claim must be 
denied; and the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Increased Rating for Left Shoulder Bursitis

The service-connected left shoulder bursitis has been rated 
as 10 percent disabling as analogous to painful arthritis.  
The veteran contends generally that he wants an increased 
rating for this disability.  

Although the 10 percent disability rating has been assigned 
under Diagnostic Code 5019-5203, the reasons and bases 
supporting the 10 percent disability rating reflect that the 
10 percent rating for left shoulder bursitis was assigned for 
painful arthritis, which may be rated under Diagnostic Codes 
5010-5003 or on the basis of motion of the particular joint 
affected (Diagnostic Code 5201 for limitation of motion of 
the arm).  For this reason, the Board will consider whether a 
disability rating in excess of 10 percent is warranted under 
any of the potentially applicable diagnostic codes.

Diagnostic Code 5019 provides that bursitis is to be rated on 
the basis of limitation of motion of the affected parts as 
arthritis.  Diagnostic Code 5003 in turn provides a 10 
percent (maximum) rating for arthritis of a major joint such 
as the shoulder with pain; and otherwise provides for rating 
the joint on the basis of limitation of motion of the joint.  
Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level warrants a 20 percent 
disability rating.  38 C.F.R. § 4.71a. 

Diagnostic Code 5202 provides that impairment of the humerus 
of malunion with moderate deformity warrants a 20 percent 
disability rating, and recurrent dislocation of the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at the shoulder level warrants a 20 percent 
disability rating.  Full shoulder flexion is 180 degrees, 
full shoulder abduction is 180 degrees, full shoulder 
internal rotation is 90 degrees, and full shoulder external 
rotation is 90 degrees.  See 38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5203 provides a 10 percent disability rating 
for malunion of the clavicle or scapula; a 10 percent rating 
for nonunion of the clavicle or scapula with out loose 
movement; a 20 percent disability rating for nonunion of the 
clavicle or scapula with loose movement; and a 20 percent 
disability rating for dislocation of the clavicle or scapula.  
38 C.F.R. § 4.71a. 

A previous May 1999 VA joints examination report reflects the 
veteran's reports of periodic left shoulder pain, that 
raising the left arm above the shoulder level caused 
discomfort, and he could not do any lifting at work because 
of the left shoulder.  Clinical findings included full ranges 
of motion of the left shoulder.  X-rays showed some old 
trauma at the greater tuberosity of the proximal humerus, but 
no degenerative arthritis was noted. 

A November 2002 VA joints examination report reflects the 
veteran's reports of constant left shoulder pain that is 
worsened with activity.  Clinical findings included full 
ranges of motion of the left shoulder, including full left 
shoulder flexion to 180 degrees, full left shoulder abduction 
to 180 degrees, and left shoulder internal and external 
rotation to 90 degrees.  No pain or other limiting orthopedic 
factors were noted on clinical range of motion testing.  X-
rays of the left shoulder revealed minimal degenerative joint 
disease without any evidence of calcification, and no 
evidence of acute fracture or dislocation.  The diagnosis was 
left shoulder bursitis, with pain.

After a review of the evidence, the Board finds that the 
symptoms associated with the veteran's service-connected left 
shoulder bursitis more nearly approximate painful arthritis 
of the left shoulder, as contemplated by a 10 percent 
disability rating under Diagnostic Codes 5019-5003.  The 
veteran has reported left shoulder pain.  Because the left 
shoulder bursitis is rated by analogy to arthritis, although 
there is no actual X-ray evidence of arthritis of the left 
shoulder, the Board finds that a 10 percent disability rating 
is the appropriate rating for arthritis with pain and motion 
limited to a noncompensable degree.  A higher disability 
rating is not warranted because a 10 percent disability 
rating is the maximum schedular rating for arthritis of one 
major joint (left shoulder) with pain that limits motion to a 
noncompensable degree.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

The Board further finds that the symptoms associated with the 
veteran's service-connected left shoulder bursitis do not 
more nearly approximate the criteria for a higher disability 
rating than 10 percent under any of the potentially 
applicable diagnostic codes.  Even with considerations of 
additional limitation of motion due to reported painful left 
shoulder, the veteran's service-connected left shoulder 
bursitis does not more nearly approximate limitation of 
motion of the arm at the shoulder level, as required for 20 
percent disability rating under Diagnostic Code 5201.  The 
clinical measures show that the veteran has full ranges of 
motion of the left shoulder.  The Board finds that these 
specific clinical measures of range of motion by a trained 
medical examiner during an examination, which did not 
indicate any significant complaints of pain with motion, is 
more probative on the question of left shoulder range of 
motion than the veteran's general assertions of some 
discomfort or pain with lifting the left arm above the 
shoulder level.  

The Board also finds that the service-connected left shoulder 
bursitis does not more nearly approximate impairment of the 
humerus of malunion with moderate deformity, or recurrent 
dislocation of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at the shoulder level, 
as required for a 20 percent disability rating under 
Diagnostic Code 5202.  The Board further finds that the 
service-connected left shoulder bursitis does not more nearly 
approximate nonunion of the clavicle or scapula with loose 
movement, or dislocation of the clavicle or scapula, as 
required for a 20 percent disability rating under Diagnostic 
Code 5203.  38 C.F.R. § 4.71a.    

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for an increased 
disability rating in excess of 10 percent for service-
connected left shoulder bursitis; the claim must be denied; 
and the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

TDIU

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155;  
38 C.F.R. 
§§ 3.340, 3.341, 4.16.  The central inquiry in determining 
whether a veteran is entitled to a TDIU is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  In determining whether the veteran 
is entitled to a TDIU, neither the veteran's non-service-
connected disabilities nor advanced age may be considered.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The test of 
individual unemployability is whether, as a result of 
service-connected disabilities alone, the veteran is unable 
to secure or follow any form of substantially gainful 
occupation that is consistent with his education and 
occupational experience.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16; see Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  

VA regulations establish objective and subjective standards 
for an award of TDIU.  When the veteran's schedular rating is 
less than total (for a single or combination of  
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b),  
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

In this case, the veteran does not meet the percentage 
requirements set forth in 
38 C.F.R. § 4.16(a) for consideration of a TDIU.  The 
veteran's service-connected disabilities include 
intervertebral disc disease of the lumbar spine, rated as 20 
percent disabling; renal stones, rated as 10 percent 
disabling; left shoulder bursitis, rated as 10 percent 
disabling; residuals of right foot/ankle injury, rated as 10 
percent disabling; renal cysts, rated as 0 percent disabling; 
and spondylosis of the thoracic spine, rated as 0 percent 
disabling.  The combined service-connected disability rating 
is 40 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.340, 3.341, 4.16.  The veteran does not have a single 
disability rated as 40 percent disabling.

The veteran contends that he left work at an auto parts store 
in June 2002 because the service-connected disabilities of 
the low back, left shoulder, and right ankle precluded him 
from lifting heavy parts.  A March 2003 VA spine examination 
report reflects the veteran's reports of leaving a job as a 
delivery person for an auto parts store because of back pain 
and inability to lift a heavy amount of weight.  

The evidence shows that the veteran completed high school, 
last worked for an auto parts store in June 2002, and had not 
tried to obtain employment since then.  A statement from the 
former employer reflects that the veteran worked from May 
1996 to April 2002, and does not disclose the reason the 
employment was terminated.  

 There is no evidence other than the veteran's general 
assertion that the service-connected disabilities render him 
unable to obtain or maintain substantially gainful 
employment, including no evidence that the veteran was 
terminated from his last employment because of any 
combination of service-connected disabilities, including no 
competent medical evidence showing that the veteran is 
unemployable due to service-connected disabilities.  There is 
no evidence of record that the veteran lost time from work 
due to his service-connected disabilities.  For these 
reasons, the Board finds that the preponderance of the 
evidence shows that the veteran's service-connected 
disabilities are not of such severity as to render him unable 
to obtain or maintain substantially gainful employment; the 
claim for TDIU must be denied; and there remains no 
reasonable doubt to be resolved in the veteran's favor.  
38 C.F.R. § 3.102. 

Finally, the evidence does not show that a referral for 
extraschedular rating is warranted on any of the increased 
rating claims or the TDIU claim.  None of the service-
connected disabilities present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b).  
The Court has held that, in order for a veteran to prevail in 
a claim for individual unemployability benefits, it is 
necessary that the record reflect some factor that takes his 
case outside the norm with respect to a similar level of 
disability under the rating schedule.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  The 
question is whether or not the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he or she can find employment.  See 
Beaty v. Brown, 
6 Vet. App. 532, 538 (1994).  


ORDER

A disability rating in excess of 20 percent for service-
connected intervertebral disc disease of the lumbar spine is 
denied.  

A disability rating in excess of 10 percent for service-
connected residuals of right foot/ankle injury is denied. 

A disability rating in excess of 10 percent for service-
connected left shoulder bursitis is denied. 

A TDIU is denied.


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


